Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered. 
Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the abstract mental process cannot be practically performed in the human mind within the time frame outline in the claimed embodiments.  Examiner disagrees and notes that there is no timeframe specified in the claims.  The steps that are recited can be performed hours or days before the information is sent over to a client device.  An event that “likely will occur in the game play” does not appear to have an upper bound with regard to timing and as such Applicant’s arguments with regard to this are not persuasive.
Applicant argues that the idea is not abstract because it is being performed on a server.  Examiner disagrees and notes that whether or not a generic server is claimed as the hardware to perform the abstract idea does not determine if an abstract idea is being operated by the server. Merely embodying the abstract idea in generic computer hardware does not change the idea.
Applicant argues that the judicial exception is integrated into a practical application because the player’s gaming experience is enhanced with the presentation of information detailing the event of 
Applicant argues that the implementation of an abstract idea by artificial intelligence indicates that the ideas are not concepts performable in the human mind, limitations indicative of managing personal behavior or instructions showing organizing human activity.  Examiner disagrees and notes that the generic claim to artificial intelligence implementation does not change the abstract nature of the idea captured.  If Applicant’s assertion is to be believed, the independent claim would have to be rejected for lacking enablement because the abstract idea that is claimed cannot be performed without .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-14 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 4 recites “an event of significance is occurring or likely will occur in the game play” (emphasis added), this recitation renders the metes and bound of the claim unclear to one having ordinary skill in the art.  The distinction between when an event is likely to occur as opposed to events that are merely possible to occur is not clearly defined in the claims or the specification and the standard that is to be applied to this limitation is not ascertainable by one having ordinary skill in the art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-14 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims are examined under the framework set forth in the 2019 Patent Eligibility Guidance.
Step 2A prong 1
The claims are directed to a series of steps comprising “identifying at the server an event of dramatic significance is occurring or likely will occur in the game play based on the contextual data and historical data of a plurality of game plays of a plurality of players relating to the gaming application;” “matching the contextual data to one or more of a plurality of statistical patterns of significance;” “generating a total match score;” “determining the event of significance when the total match score satisfies a threshold” and “generating at the server information detailing the event of dramatic significance.” Under the broadest reasonable interpretation, these limitations are concepts performable in the human mind, such as an observation, evaluation, judgement and opinion, and thus fall within the abstract idea grouping of 'mental processes.' For example, a human is capable of visually identifying an event of significance that is occurring in game play, based on context clues from what they are witnessing and historical information in his or her own memory, a human is capable of mentally determining if the events witnessed meet a threshold for the observed “statistical patterns of significance”, e.g. a personal record or other record as compared to the gameplay of “a plurality of players”, and then generating 
Step 2A prong 2
Claim 1 does not recite additional elements that when considered alone or in combination, integrate the judicial exception into a practical application. The additional elements recited are “receiving at a server over a network from a client device contextual data corresponding to game play of a player playing a gaming application;” and “sending the information over the network from the server to the client device for simultaneous presentation with the game play of the player.” Receiving contextual data corresponding to game play of a player playing a gaming application merely adds insignificant extrasolution activity to the abstract idea (See MPEP 2106.05(g)).
That the contextual data is received “at a server over a network” merely limits the use of the judicial exception to a particular technological environment or field of use i.e. the Internet (See MPEP 2106.05(h)).
That the contextual data is received “at a server” and “from a client device” merely uses the devices as a tool to send and receive contextual data corresponding to game play of a player playing a gaming application (See MPEP 2106.05(f)).
The limitation “sending the information over the network from the server to the client device for simultaneous presentation with the game play of the player” under the broadest reasonable interpretation is interpreted as generally presenting or delivering the information in connection with the game play (See Specification at [0054]). This type of general data output is merely adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).

Step 2B
The additional elements of claim 1 when evaluated individually and in combination fail to amount to significantly more than the judicial exception. As discussed above with respect to an integration into a practical application, receiving data over a network from a client device and sending the information for presentation is also not sufficient to provide an inventive concept. Specifically, “[R]eceiving at a server over a network from a client device contextual data corresponding to game play of a player playing a gaming application” is well-understood, routine and convention as evidenced by the courts (See MPEP 2106.05(d) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). “sending the information over the network from the server to the client device for simultaneous presentation with the game play of the player” claimed at a high level of generality, is well-understood, routine and conventional, as general data presentation has been recognized by the courts as such (See MPEP 2106.05(d) “Presenting offers and gathering statistics”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). In combination, receiving data and presenting information is not enough to provide an inventive concept (See Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015) and TLI Communications LLC v. AV Auto. LLC (Fed. Cir. 2016). Thus, the claims to not recite significantly more than the judicial exception.
Claims 2, 6-9 and 13 provide for more mental processes similar to those discussed above.

With regard to the artificial intelligence implementation in claim 8 and 26, Examiner notes that the use of artificial intelligence is well-understood routine and conventional in the gaming arts and has been the focus of early artificial intelligence efforts, see AI chess opponents and see also U.S. Publication 2008/0231627 by Shearer at para. 1-6. While Applicant has claimed the use of artificial intelligence for a purpose other than control of an opponent, this application does not render the use of artificial intelligence unconventional in gaming.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PETER J IANNUZZI/Examiner, Art Unit 3715